t c memo united_states tax_court james e anderson and cheryl j latos petitioners v commissioner of internal revenue respondent cheryl j latos petitioner v commissioner of internal revenue respondent docket nos 16522-02l 5829-06l filed date cheryl j latos pro_se frank w louis for respondent memorandum findings_of_fact and opinion chiechi judge petitioners filed the respective petitions in these consolidated cases in response to notices of determina- tion concerning collection action s under sec_6320 and or notice_of_determination issued to james e anderson and cheryl j latos and to cheryl j latos respectively we must decide whether to sustain the determinations in those notices we hold that we shall to the extent stated herein findings_of_fact all of the facts in each of these cases which petitioner cheryl j latos ms latos and respondent submitted under rule have been stipulated by them and are so found except to the extent stated herein at the time ms latos and mr anderson filed the respective petitions in these cases they resided in wood river junction rhode island case at docket no 16522-02l during mr anderson worked as a fisherman on a u s fishing vessel that had a crew of less than ten people ms latos and mr anderson jointly filed form_1040 u s individual_income_tax_return form_1040 for their taxable_year 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect at all relevant times 2in the case at docket no 16522-02l respondent filed a motion to dismiss for lack of prosecution as to petitioner james e anderson mr anderson the former spouse of ms latos the court shall grant that motion and shall enter the same decision with respect to mr anderson that the court shall enter with respect to ms latos both ms latos and mr anderson are parties in the case at docket no 16522-02l and only ms latos is a party in the case at docket no 5829-06l for convenience we shall generally refer only to ms latos and not to ms latos and mr anderson return in the return ms latos and mr anderson claimed four exemptions and a total exemption_amount of dollar_figure and showed federal_income_tax income_tax due of dollar_figure when ms latos and mr anderson filed the return they did not pay the income_tax due shown in that return at a time not disclosed by the record respondent determined that ms latos and mr anderson made a mathematical error in claiming in their return a total exemption_amount for four exemptions of dollar_figure instead of dollar_figure respondent corrected that mathematical error and the resulting error that ms latos and mr anderson made in computing the amount of income_tax due shown in their return the correct amount of income_tax that ms latos and mr anderson should have shown due in that return is dollar_figure correct amount of tax due on date respondent assessed the correct amount of tax due additions to tax under sec_6651 and sec_6654 for ms latos’ taxable_year and interest as provided by law we shall refer to any such unpaid assessed amounts with respect to ms latos’ taxable_year as well as interest provided by law accrued after date as ms latos’ unpaid liability 3each exemption_amount for the taxable_year of ms latos and mr anderson was dollar_figure 4the correct amount of tax due does not include any self-employment_tax respondent issued to ms latos the notice_and_demand for payment required by sec_6303 with respect to ms latos’ unpaid liability on date respondent issued to ms latos a notice_of_intent_to_levy and notice of your right to a hearing with respect to inter alia her taxable_year notice_of_intent_to_levy on date in response to the notice_of_intent_to_levy ms latos mailed to respondent form request for a collection_due_process_hearing ms latos’ form with respect to the notice_of_intent_to_levy and requested a hearing with respondent’s appeals_office appeals_office in that form ms latos indicated that she did not agree with the notice_of_intent_to_levy and gave the follow- ing explanation for her disagreement irs must collect from the employer and has no statutory authorization to collect from the employee a two-page attachment to ms latos’ form with respect to the notice_of_intent_to_levy stated in pertinent part taxpayer is an employee taxpayers have also requested that the irs seek techni- cal advice on the provisions of title_26 - internal_revenue_code subtitle c - employment_taxes chapter - collection of income_tax at source sec_3402 income_tax collected at source a requirement of withholding in general except as otherwise provided in this section every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accor- dance with tables or computational pro- cedures prescribed by the secretary sec_3403 liability for tax the employer shall be liable for the payment of the tax required to be deducted and withheld under this chapter and shall not be liable to any per- son for the amount of any such payment sec_31_3403-1 liability for tax every employer required to deduct and withhold the tax under sec_3402 from the wages of an em- ployee is liable for the payment of such tax whether or not it is collected from the employee by the employer if for example the employer deducts less than the correct amount of tax or if he fails to deduct any part of the tax he is nevertheless liable for the correct amount of the tax see however sec_31_3402_d_-1 sec_31_6205-1 adjustments of underpayments a in general an employer who makes or has made an undercollection or underpayment of-- iii income_tax required under sec_3402 to be withheld with respect to any payment of wages or compensation shall correct such error as provided in this section c income_tax required to be withheld from wages-- deductions from employee if no income_tax or less than the correct amount of income_tax required under sec_3402 to be withheld from wages is deducted from wages paid to an em- ployee in a calendar_year the employer shall collect the amount of the undercollection on or before the last day of such year by deducting such amount from remuneration of the employee if any under his control such deductions may be made even though the remuneration for any reason does not constitute wages any undercollection in a calendar_year not corrected by a deduction made pursuant to the foregoing provisions of this sub- paragraph is a matter for settlement between the employee and the employer within such calendar_year for provisions relating to the employer’s liability for the tax whether or not he collects it from the employee see sec_31_3403-1 t d fr date fr date as amended by t d fr date sec_31_3402_d_-1 failure to withhold if the employer in violation of the provisions of sec_3402 fails to deduct and withhold the tax and thereafter the income_tax against which the tax under sec_3402 may be credited is paid the tax under sec_3402 shall not be collected from the employer such payment does not how- ever operate to relieve the employer from liabil- ity for penalties or additions to the tax applica- ble in respect of such failure to deduct and with- hold the employer will not be relieved of his liability for payment of the tax required to be withheld unless he can show that the tax against which the tax under sec_3403 may be credited has been paid see sec_31 relating to lia- bility for tax reproduced literally on date respondent filed a notice_of_federal_tax_lien with respect to inter alia ms latos’ taxable_year on date respondent issued to ms latos a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to inter alia ms latos’ taxable_year notice of tax_lien on date in response to the notice of tax_lien ms latos mailed to respondent form ms latos’ form with respect to the notice of tax_lien and requested a hearing with the appeals_office in that form ms latos indicated that she did not agree with the notice of tax_lien and gave the following explanation for her disagreement re- quested appeals hearings for all years - never received hear- ings attached to ms latos’ form with respect to the notice of tax_lien was the first page of the two-page attachment to ms latos’ form with respect to the notice_of_intent_to_levy on date a settlement officer with the appeals_office settlement officer held a conference with ms latos with respect to the notice_of_intent_to_levy and the notice of tax_lien during that conference ms latos claimed that neither she nor mr anderson is responsible for paying income_tax on the amounts that mr anderson received during from his fishing activities instead according to ms latos the alleged employer of mr anderson during that year is responsible for paying such income_tax 5ms latos and respondent stipulated that respondent issued the notice of tax_lien to ms latos on date that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 on date the appeals_office issued to ms latos a notice_of_determination with respect to inter alia her taxable_year notice_of_determination that notice stated in pertinent part summary of determination your position on the liability for the income_tax is without merit you have not proposed any viable alter- natives to enforced collection action without suffi- cient response to requests for information and alterna- tives appeals has determined that no choice exists but to return the matter to the jurisdiction of the compli- ance division for necessary action an attachment to the notice_of_determination stated in pertinent part attachment to collection_due_process lien and levy issue james e anderson cheryl j latos summary and recommendation you submitted two forms request for a collection_due_process_hearing in response to the issuance of letter final notice notice_of_intent_to_levy and notice of your rights to a hearing issued on date and the filing of a notice_of_federal_tax_lien on date your requests were received on date and decem- ber respectively the settlement officer conducting the hearing has had no prior involvement with these matters the impact of the hearing request on the statute_of_limitations has been verified to be proper the request for a collection_due_process_hearing was timely made and the hearing was conducted in expedi- tious fashion at your request neither in your written communication nor at the hearing did you raise any issues that would provide for relief from the collec- tion action proposed no alternative security to that afforded by the notice_of_federal_tax_lien was of- fered it is the recommendation of appeals that the proposed levy action and the filing of the notice_of_federal_tax_lien be sustained brief background you have been engaged in a dispute with the service with respect to the employment status of mr anderson for a number of years this matter involves it relates to your position that mr anderson is an employee and that the employer should have with- held federal income taxes from his wages your conten- tion is that mr anderson is an employee and that all taxes are the responsibility of his employer previous tax years have been subject_to examination collection taxpayer_advocate and appeals consideration they are currently at various stages of the judicial process at the hearing you indicated that mr anderson is a fishing boat captain in he received his compensation from work performed on a fishing vessel no federal income taxes were actually withheld in the years in question the issue of withholding_tax has been decided by church f 2nd19 ustc the united_states tax_court ruled and the 2nd circuit_court of appeals af- firmed that failure of an employer to withhold the tax did not lessen the taxpayer’s obligation to report and pay tax on the income received other than your posi- tion that the employer should be liable for the with- holding tax no other issues were raised you declined to discuss alternatives to the lien and levy accord- ingly the determination is based upon a review of the available information the collection action should be sustained discussion and analysis verification that law and procedures were followed under sec_6330 you are entitled in a collection_due_process matter to raise the issue of liability if you did not otherwise have an opportunity to so in this particular case no statutory_notice_of_deficiency for the liability was issued nor did you have any other venue to raise the issue of liability the hearing allowed for you to present your arguments with respect to this liability you did so and also chose not to discuss any collection alternatives you contend that your position is correct and any alternative to collec- tion would undermine efforts to hold the employer responsible for all taxes in connection with the work preformed by mr anderson discussion did take place with respect to the impact that the notice_of_federal_tax_lien is having upon your financial situation alternatives such as a bond letter_of_credit and substitute protection to the security provided the united_states by the federal_tax_lien were suggested you avoided any discussion of alternatives citing your position relative to the assessment the review of the administrative file and computer records indicates that all procedural and legal re- quirements have been met notice_and_demand was issued and neglect or refusal to pay has occurred irc sec- tion d requires that the internal revenue ser- vice notify a taxpayer at least days before a notice_of_levy can be issued transcripts show that this notice was mailed to you you timely responded and an opportunity for a hearing with the office of appeals has been provided the notice_of_federal_tax_lien was properly requested the record reveals that the as- sessments were made that verification of the existence of the liability was verified and the requesting offi- cial was properly authorized to make such request the tax_return for the year was assessed on date the assessments were all properly made you have neglected or refused to pay the liabilities a review of the computer files shows that the outstand- ing balances are still due and owing a letter final notice - notice_of_intent_to_levy and notice of your rights to a hearing was issued on date the form contesting the levy action was filed on date the request was timely the notice_of_federal_tax_lien was filed on date the form contesting the action was re- ceived in a timely manner on date the original request indicated that you had requested a 6see supra note hearing and never received one appeals has verified or received verification that applicable laws and administrative procedures have been met has considered the issues raised and has balanced the collection action with the legitimate concerns that such action be no more intrusive than necessary as required by sec_6330 information in the case file shows that the internal_revenue_service followed law and procedure in this case the liabilities were properly assessed notice_and_demand was made and the assessments were not paid sec_6330 allows the taxpayer to raise any relevant issues relating to the unpaid tax on the proposed levy at the scheduled hearing on date a hear- ing was held only cheryl latos attended discussions centered on the validity of the liabilities you es- chewed discussion of alternatives to the proposed enforced collection actions issues raised by the taxpayer you raised the issue of the validity of the assessment in this appeal the issue involved the tax assessments for inter alia it related only to income_tax the current tax assessed is not related to self-employment based upon the discussion at the hearing held on date you contend that mr anderson is an employee you indicate that it is the responsibility of the employer to withhold taxes the law does not support your position no withholding was taken from the remuneration of mr anderson no esti- mated payments were ever made for the years in ques- tion as previously cited above church f2nd ustc the fact that an employer does not withhold does not lessen your obligation to pay the income_tax you raised no other issues at the hearing attempts to discuss collection alternatives were met with a nega- tive response a request for financial information that could facilitate alternatives was declined your belief is that the liability issue should be resolved in your favor and collection alternatives would there- fore be unnecessary balancing efficient collection and intrusiveness levy action appears to be the most efficient and least intrusive manner in which to resolve the liability had the requested financial information been provided and a viable alternative proposed perhaps another alternative could have been explored you failed to demonstrate that the proposed action is overly intru- sive or that a better alternative is available absent the requested information and viable alternative pro- posals it is the determination of appeals that the intended levy balances the efficient collection_of_taxes with your legitimate concern that the collection action be no more intrusive than necessary with respect to the notice_of_federal_tax_lien you have also failed to demonstrate that the action is overly intrusive or that a better alternative is available no security other than that proposed by the lien has been proposed at the hearing you indicated that you were attempting to use the equity in your home to refinance your stated intention was to pay unsecured debt and make certain household improvements it appears that the absence of the lien would leave the tax_liabilities unsecured and conceivably unpaid the proposed levy action as well as the filing of the notice_of_federal_tax_lien is sustained reproduced literally case at docket no 5829-06l ms latos and mr anderson jointly filed form_1040 for their taxable_year return in their return ms latos and mr anderson showed income_tax due of dollar_figure which they paid when they filed that return on date respondent issued a notice of defi- ciency to ms latos with respect to her taxable_year on date respondent rescinded that notice in order to allow ms latos an opportunity to contest administratively the determinations therein ms latos and respondent were unable to resolve administratively their differences with respect to ms latos’ taxable_year as a result on date respon- dent issued a notice_of_deficiency to ms latos with respect to that year notice_of_deficiency in that notice respon- dent determined a deficiency in self-employment_tax relating to certain fishing activities of mr anderson during ms latos did not file a petition with the court with respect to the notice_of_deficiency on date respondent assessed the self-employ- ment tax determined in the notice_of_deficiency and interest as provided by law during date ms latos discussed that assessment with respondent’s problem resolution office as a result respondent abated a portion of the self-employment_tax assessed for ms latos’ taxable_year so as to reduce the amount of such self-employment_tax liability to the amount of tax under the federal_insurance_contributions_act fica tax for which ms latos and mr anderson would have been liable if mr anderson had been treated as an employee for that year we shall refer to any such unpaid and unabated assessed amounts with respect to ms latos’ taxable_year as well as interest as provided by law accrued after date as ms latos’ unpaid liability respondent issued to ms latos the notice_and_demand for payment required by sec_6303 with respect to ms latos’ unpaid liability ms latos and mr anderson jointly filed form_1040 for their taxable_year return in their return ms latos and mr anderson showed income_tax due of dollar_figure which they did not pay when they filed that return on date respondent assessed the income_tax due shown in the return additions to tax under sec_6651 and sec_6654 for ms latos’ taxable_year and inter- est as provided by law we shall refer to any such unpaid assessed amounts with respect to ms latos’ taxable_year as well as interest as provided by law accrued after date as ms latos’ unpaid liability respondent issued to ms latos the notice_and_demand for payment required by sec_6303 with respect to ms latos’ unpaid liability ms latos and mr anderson jointly filed form_1040 for their taxable_year return in their return ms latos and mr anderson showed income_tax due of dollar_figure which they did not pay when they filed that return on date respondent assessed the income_tax due 7the income_tax due shown in the return does not in- clude any self-employment_tax 8the income_tax due shown in the return does not in- clude any self-employment_tax shown in the return additions to tax under sec_6651 and sec_6654 for ms latos’ taxable_year and inter- est as provided by law we shall refer to any such unpaid assessed amounts with respect to ms latos’ taxable_year as well as interest as provided by law accrued after date as ms latos’ unpaid liability we shall refer collectively to ms latos’ unpaid liability ms latos’ unpaid liability ms latos’ unpaid liability and ms latos’ unpaid liability as ms latos’ unpaid and liabilities respondent issued to ms latos the notice_and_demand for payment required by sec_6303 with respect to ms latos’ unpaid liability on date respondent received from ms latos a request for technical_advice as to whether mr anderson was an employee or self-employed during and on date respondent held a telephonic conference with ms latos regarding respondent’s proposed technical_advice with respect to that request and gave ms lato sec_21 days within which to respond on date respondent mailed to ms latos the technical_advice_memorandum tam that respondent issued in response to ms latos’ request for technical_advice the effects of respondent’s conclusions in that tam were that mr ander- son was an employee of the owners of the boats on which he engaged in fishing activities during and that he was self-employed when he engaged in such activities during consistent with the tam on date respondent assessed fica tax with respect to ms latos’ taxable_year on the same date respondent also assessed interest as provided by law with respect to that year on date respondent filed a notice_of_federal_tax_lien with respect to inter alia ms latos’ taxable years through through tax_lien_filing dollar_figure on date respondent issued to ms latos a notice_of_federal_tax_lien with respect to inter alia her taxable years through through notice of tax_lien dollar_figure on date in response to the through notice of tax_lien ms latos mailed to respondent form and requested a hearing with the appeals_office in that form ms latos indicated that she did not agree with the through 9see infra note 10the amount with respect to ms latos’ taxable_year shown in the through tax_lien_filing under the heading unpaid balance included inter alia the fica tax and any interest thereon that respondent assessed on date see infra note 11the amount with respect to ms latos’ taxable_year shown in the through notice of tax_lien under the heading amount owed included inter alia the fica tax and any interest thereon that respondent assessed on date see infra note notice of tax_lien and gave the following explanation for her disagreement not self-employed sec_3403 b on date a settlement officer held a telephonic conference with ms latos with respect to the through notice of tax_lien during that conference ms latos claimed that neither she nor mr anderson is responsible for paying income_tax on the respective amounts that mr anderson received during and from his fishing activities instead according to ms latos the alleged employer of mr anderson during those years is responsible for paying such tax on date the appeals_office issued to ms latos a notice_of_determination with respect to inter alia her taxable years through through notice_of_determination that notice stated in pertinent part summary of determination the federal_tax_lien is sustained an attachment to the through notice_of_determination stated in pertinent part 12as discussed above ms latos’ unpaid liability is based on respondent’s determination_of_a_deficiency in self- employment_tax and not income_tax for her taxable_year see discussion infra note regarding the nature of the self- employment_tax attachment to letter tax form type tax period date of notice_of_federal_tax_lien the irs received from you form postmarked this is a request for a collection_due_process_hearing you filed this form in response to the col- lection department’s recordation of notices of federal_tax_lien against you relative to the above listed liabilities the statutes for collection of these liabilities were suspended during the hearing process because your request for a hearing was mailed prior to the deadline for timely filing as provided for in sec_6330 the settlement officer in this case had no prior in- volvement with the liabilities in question verification that law and procedure were followed information in the administrative case file and related computer records shows that the irs followed law and procedure in this case the assessments in ques- tion were properly made under sec_6201 and notice_and_demand was sent to you as per sec_6303 you did not pay the liabilities the irs gave you additional opportunities to pay the balances due voluntarily but you failed to do so the collection department recorded the liens to protect the govern- ment’s interest relevant issues raised by the taxpayer on the form you state not self employed sec_3403 and sec_3102 the federal_tax_lien will not be released until the full balances of all the tax years involved are paid in full at your hearing it was discussed that the equity in ms latos’ resi- dence should be liquidated by either refinancing or selling the property balancing efficient collection with the instructiveness of proposed collection actions although the tax_liens are inherently intrusive you have proposed no other method of securing the govern- ment’s interest therefore the liens should remain on file until the balances due in question are fully paid reproduced literally opinion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute such liability sec_6330 including the tax_liability reported in the return that such taxpayer filed 122_tc_1 where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis where the validity of the underlying tax_liability is not prop- erly at issue the court will review the determinations of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 before turning to the position of ms latos in these cases it is important to bear in mind that ms latos and respondent stipulated that it is only the unpaid assessed self-employ- ment tax determined in the notice_of_deficiency as well as interest as provided by law that is at issue for ms latos’ taxable_year it is only the unpaid assessed income_tax due shown in each of the income_tax returns for ms latos’ taxable years and as well as assessed additions to tax and interest as provided by law that is at issue for each of those years and it is only the unpaid assessed income_tax due shown in the return increased by the income_tax attrib- utable to the mathematical error made in that return in calculat- ing the total amount of exemptions allowable as well as assessed additions to tax and interest as provided by law that is at issue for ms latos’ taxable_year it is ms latos’ position that the court should not sustain the determinations with respect to her taxable years through set forth in the respective notices of determination upon which these cases are baseddollar_figure in support of that position ms latos argues that because mr anderson was an employee of the owners of the boats on which he engaged in fishing activities during each of the years through each such owner as mr anderson’s employer is responsible under sec_3403 for paying ms latos’ unpaid and liabili- 13we do not have deficiency jurisdiction over the fica tax or any interest thereon with respect to ms latos’ taxable_year see 54_tc_1402 consequently we do not have jurisdiction over respondent’s determinations in the through notice_of_determination with respect thereto see sec_6330 tiesdollar_figure in further support of her position that the court should not sustain the determinations at issue ms latos argues that respondent abused respondent’s discretion in making those deter- minations because the settlement officer did not verify that all applicable laws and procedures for the collection of employment_taxes have been met in accordance with sec_6330 emphasis added in anderson v commissioner tcmemo_2003_112 ms latos and mr anderson filed a petition with the court in response to a notice_of_determination regarding a notice_of_intent_to_levy with respect to their taxable years through dollar_figure ms latos and mr anderson advanced in anderson essentially the same arguments that ms latos advances in the instant cases in anderson v commissioner supra the court held that ms latos and mr anderson were precluded under sec_6330 from challenging the underlying tax_liability for their taxable_year because they received a notice_of_deficiency for that year in which respondent determined a deficiency in self- employment_tax and failed to file a petition with the court 14ms latos does not contest the respective amounts of ms latos’ unpaid and liabilities 15in the case at docket no 5829-06l ms latos filed a petition with the court in response to the through notice_of_determination regarding a notice of tax_lien with respect to inter alia her taxable years through with respect to that noticedollar_figure for the reasons stated in ander- son v commissioner supra we hold that ms latos may not challenge ms latos’ unpaid liability in anderson v commissioner supra the court further held that because ms latos and mr anderson did not receive a notice_of_deficiency with respect to their taxable_year or their taxable_year and did not otherwise have an opportunity to contest the underlying tax_liability for each such year they were entitled to challenge each such underlying tax_liability in challenging the respective income_tax liabilities for their taxable years and ms latos and mr anderson argued in anderson v commissioner supra as ms latos argues here that the alleged employer of mr anderson during each of 16in anderson v commissioner tcmemo_2003_112 ms latos and mr anderson argued with respect to their taxable_year inter alia that the court did not have jurisdiction over that year because the actions of respondent’s problem resolution office in abating a portion of the self-employment_tax assessed for converted such self-employment_tax to fica tax the court rejected that argument and held that it had jurisdiction over taxable_year because the actions of respondent’s problem resolution office did not change the fact that the liability was assessed as self-employment_tax under the defi- ciency procedures id in anderson v commissioner supra ms latos and mr anderson also challenged the underlying tax_liability for their taxable_year as ms latos does here on the same ground on which they challenged in anderson as ms latos does here the underlying tax_liability for each of the taxable years and viz the alleged employer of mr anderson during each of those years is responsible for paying each of those liabilities as discussed below in anderson the court rejected that argument as to taxable years and id the years and was responsible for paying the respective unpaid income_tax liabilities for those years the court re- jected that argument according to the court the obvious fallacy in petitioners’ reasoning is that the income_tax is petitioners’ obligation in the first instance an employer on the other hand is an inter- mediary or collection agent who may be obligated to withhold amounts from an employee for the employee’s future use as a credit or payment of any income_tax_liability whether mr anderson was self-employed or instead was an employee of the boat owners the fact remains that nothing was withheld from what they paid him thus his gross_receipts from that source are subject_to income_tax in their entirety with no credit for withholding petitioners’ arguments are without substance and constitute nothing more than mere protester type argu- ments which are not worthy of further analysis or review accordingly we hold that petitioners are liable for the income_tax as reported by them for and id ms latos did not receive a notice_of_deficiency with respect to her taxable years and however in anderson v commissioner supra ms latos and mr anderson had the opportunity to dispute the underlying tax_liability for each of those years and they did so albeit unsuccessfully on the record before us we conclude that ms latos may not challenge ms latos’ unpaid liability or ms latos’ unpaid liabilitydollar_figure 17assuming arguendo that we had concluded that ms latos is continued ms latos did not receive a notice_of_deficiency with respect to her taxable_year nor did she otherwise have an opportunity to dispute the underlying tax_liability for that year we shall review that liability on a de novo basis sego v commissioner t c pincite ms latos advances essentially the same arguments here with respect to ms latos’ unpaid liability that she and mr anderson advanced and the court rejected in anderson v commissioner tcmemo_2003_112 with respect to their unpaid income_tax_liability for each of their taxable years and for the reasons stated in anderson continued entitled to challenge the underlying tax_liability for each of her taxable years and we reject her argument with respect to each such liability for the reasons stated in anderson v commissioner supra in this connection we note that ms latos also relies in the instant cases on 541_us_114 a case that the supreme court of the united_states supreme court decided after the court issued anderson ms latos’ reliance on galletti is misplaced the issue presented in galletti was whether the proper assessment of income_tax that a partnership was required to withhold under sec_3403 extended the period of limitations to collect such tax from the partnership’s general partners who were liable for the payment of the partnership’s debts united_states v galletti supra the supreme court held that it did id the supreme court did not hold in galletti that an employer is responsible for paying the income_tax_liability of an employee of such employer id as the united_states court_of_appeals for the second circuit held in 810_f2d_19 2d cir it is clear that the failure of an employer to meet its obligation to withhold income_tax does not in any way lessen the obligation of an employee to pay income_tax indeed we have long since rejected the contrary posi- tion even in the context of a criminal prosecution citations omitted v commissioner supra we reject ms latos’ arguments here with respect to ms latos’ unpaid liabilitydollar_figure in anderson v commissioner supra the court further held that respondent’s appeals officer complied with the verification requirements of sec_6330 and that respondent did not abuse respondent’s discretion in making the determinations at issue in that case for the reasons stated in anderson v commissioner supra we find that the settlement officer involved in each of the instant cases complied with the verification requirements of sec_6330 and that respondent did not abuse respondent’s discretion in making the respective determina- tions over which we have jurisdiction19 in the through notice_of_determination and the notice of determinationdollar_figure 18see also discussion supra note addressing ms latos’ misplaced reliance on united_states v galletti supra 19see supra note 20we reject as baseless ms latos’ argument that the settle- ment officer involved in each of the instant cases did not comply with the verification requirements of sec_6330 because such settlement officer did not verify that all applicable laws and procedures for the collection of employment_taxes have been met emphasis added the instant cases involve the collec- tion of ms latos’ unpaid self-employment_tax liability for her taxable_year and her unpaid income_tax_liability for each of her taxable years and these cases do not involve the collection of employment_tax for any of those years we note that although the self-employment_tax is collected together with the income_tax it is not part of the income_tax itself chatterji v commissioner t c pincite as we indicated in chatterji the self-employment_tax imposed is ‘an additional tax on the income derived by the self-employed continued based upon our examination of the entire record before us we hold that we shall sustain respondent’s respective determina- tions over which we have jurisdiction21 in the through notice_of_determination and the notice_of_determination although respondent does not ask us to impose a penalty on ms latos under sec_6673 we consider sua sponte whether we should impose a penalty on her under that section sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that the taxpayer instituted or maintained a proceeding in the court primarily for delay or that the taxpayer’s position in such a proceeding is frivolous or groundless as discussed above ms latos advances in the instant cases essentially the same arguments with respect to each of her taxable years through that she and mr anderson ad- vanced with respect to their taxable years through in anderson v commissioner tcmemo_2003_112 with respect to her taxable_year at issue here in anderson v commissioner supra the court held that ms latos and mr anderson were precluded under sec_6330 from challenging the continued taxpayer as an employee ’ id citation omitted 21see supra note underlying tax_liability for that year because they received a notice_of_deficiency for that year and failed to file a petition with the court with respect to that notice nonethe- less ms latos continues to challenge here the underlying tax_liability for her taxable_year in the case at docket no 5829-06l with respect to her taxable years and at issue here in anderson v commissioner supra the court reviewed on a de novo basis the underlying tax_liability of ms latos and mr anderson for each of their taxable years and and held that their arguments with respect to those liabili- ties were without substance and constitute nothing more than mere protester type arguments which are not worthy of further analysis or review nonetheless ms latos continues to advance here essentially the same arguments with respect to her taxable years and that she and mr anderson advanced in anderson v commissioner supra with respect to their taxable years and dollar_figure we believe that ms latos instituted and maintained each of the instant cases primarily for delay and that her position with respect to each of her taxable years through is frivo- lous and or groundless although we shall not impose a penalty under sec_6673 on ms latos in the instant cases we 22we found above that ms latos may not challenge the under- lying tax_liability for each of her taxable years and caution her that she may be subject_to such a penalty if in the future she institutes or maintains a proceeding in the court primarily for delay and or her position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of the contentions and arguments of ms latos that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent in the case at docket no 16522-02l and an appropriate decision will be entered for respondent in the case at docket no 5829-06l
